On argument, decree of the Surrogate’s Court of Westchester county reversed upon the law and the facts, without costs, and the prayer of the petition granted, "without costs, to the extent of requiring the administrators with the will annexed of Welcome G. Hitchcock, deceased, to render and file an account of their proceedings as such administrators. From the record before us, the decree appealed from seems to have been made upon the *821learned surrogate’s own motion, without appearance by the administrators, who were duly cited. There was no appearance on this appeal by the administrators, and no brief filed. We are- without information as to the grounds upon which the prayer of the petition was denied. In the circumstances, we conclude that, in the absence of objection, the petitioners should have been accorded the relief sought to the extent above indicated. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur. Settle order.